12 N.Y.3d 741 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CHRISTOPHER HARRIS, Appellant.
Court of Appeals of the State of New York.
Decided February 19, 2009.
Center for Appellate Litigation, New York City (William A. Loeb of counsel), for appellant.
*742 Robert M. Morgenthau, District Attorney, New York City (Richard Nahas of counsel), for respondent.
Concur: Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES. Taking no part: Chief Judge LIPPMAN.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed (see People v Guerrero, 12 NY3d 45 [2009] [decided today]).